                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
          BELINDA CAROL EWING-DORSEY                      CASE NO. 18-49006-PJS
                                                          CHAPTER 13
                                                          HONORABLE PHILLIP J. SHEFFERLY
               DEBTOR.
_________________________________/
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
_______________________________________/

                                    AFFIDAVIT OF DEFAULT
STATE OF MICHIGAN)

COUNTY OF MACOMB)

          Craig S. Schoenherr, Sr. states as follows:

          1.     He is the attorney of record for Santander Consumer USA Inc. (“Creditor”) in this

matter.

          2.     The Creditor holds a valid, perfected security interest in a certain 2014 GMC

Terrain bearing vehicle identification number 2GKFLZE33E6370788.

          3.     On June 21, 2019, an Order for Modification of the Automatic Stay and

Resolving Motion for Relief from the Automatic Stay was entered by this Court, requiring

Debtor to make the following payments:

          July 7, 2019:          $482.80 plus the regular monthly payment of $514.30 = $997.10
          August 7, 2019:        $482.80 plus the regular monthly payment of $514.30 = $997.10
          September 7, 2019:     $482.80 plus the regular monthly payment of $514.30 = $997.10
          October 7, 2019:       $482.80 plus the regular monthly payment of $514.30 = $997.10
          November 7, 2019:      $482.80 plus the regular monthly payment of $514.30 = $997.10
          December 7, 2019:      $482.80 plus the regular monthly payment of $514.30 = $997.10




  18-49006-pjs         Doc 73    Filed 02/14/20         Entered 02/14/20 16:13:18   Page 1 of 2
       4.      The Order stated that if the Debtor failed to make any of the above payments, the

Automatic Stay of 11 U.S.C. § 362 is terminated upon the submission of an Affidavit of Default

to the Court and service of said Affidavit on the Trustee.

       5.      On February 14, 2020, the Creditor reviewed the Debtor’s account, and the

account was past due for the November 7, 2019, payment for a total past due of $2,241.10.

       6.      The Debtor has failed to comply with the terms of the Order.

       7.      Upon the failure of the Debtor to comply with the terms of the Order, the

Automatic Stay of 11 U.S.C. ' 362 is terminated as to the interest of Santander Consumer USA

Inc. in the 2014 GMC Terrain bearing Vehicle Identification Number 2GKFLZE33E6370788.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com


DATED: February 14, 2020




  18-49006-pjs      Doc 73     Filed 02/14/20     Entered 02/14/20 16:13:18     Page 2 of 2
